      Case 1:20-cv-09500-LGS-SDA Document 40 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϵͬϭϱͬϮϬϮϭ
 Willet Davidson,

                                Plaintiff,
                                                             1:20-cv-09500 (LGS) (SDA)
               -against-
                                                             ORDER
 Department of Corrections et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, on July 20, 2021, the Court scheduled a telephone conference for September

14, 2021 at 10:00 a.m. (see 7/20/2021 Order, ECF No. 37); and

       WHEREAS, during the conference on September 14, 2021, Defendants’ counsel informed

the Court that he had been notified that morning that Great Meadow Correctional Facility (“Great

Meadow”) was unable to produce Plaintiff for the conference; and

       WHEREAS, the court adjourned the conference until today, September 15, 2021 at 11:30

a.m. (see 9/14/2021 Text Only Order); and

       WHEREAS, Great Meadow was delayed in producing Plaintiff such that the conference

could not occur as scheduled.

       NOW, THEREFORE, it is hereby ORDERED as follows:

       1. Plaintiff’s request for an extension of time to seek additional written discovery (as set

           forth in the Consent Letter filed by Defendants at ECF No. 38) is GRANTED. The

           deadline for Plaintiff to seek any additional discovery is extended until November 17,

           2021 (the current deadline for the completion of all discovery). As set forth in the
       Case 1:20-cv-09500-LGS-SDA Document 40 Filed 09/15/21 Page 2 of 2




             Court’s prior Order, an extension of the November 17, 2021 deadline shall be granted

             for good cause shown.

         2. No later than November 24, 2021, Defendants shall confer with Plaintiff and file a joint

             letter indicating whether either side intends to file a dispositive motion and/or

             whether the parties would like the Court to schedule a settlement conference.

         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated:          New York, New York
                September 15, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
